DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/403917 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
 	inputting, by the processor, each of a plurality of time frames of the action and observation sequence sequentially into a plurality of input nodes of a First-In First-Out (FIFO)- based neural network; and 
updating, by the processor, a plurality of parameters of the neural network by using the FIFO-based neural network to approximate an action-value function of the action and observation sequence, wherein values from nodes for a same action are sequentially stored in a FIFO queue between neurons of the FIFO-based neural network.
Claims 2-12 are considered allowable based at least upon their dependence upon claim 1.
For claim 13, the prior art fails to teach:
input each of a plurality of time frames of the action and observation sequence sequentially into a plurality of input nodes of a First-In First-Out (FIFO)-based neural network; and 
update a plurality of parameters of the neural network by using the FIFO-based neural network to approximate a function for determining a subsequent action based on the action and observation sequence, wherein values from nodes for a same action are sequentially stored in a FIFO queue between neurons of the FIFO-based neural network.

Claims 14-16 are considered allowable based at least upon their dependence upon claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C PUENTES/Primary Examiner, Art Unit 2123